Citation Nr: 1439376	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher rating for residuals of a right wrist fracture, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

REMAND

The Veteran had active duty service from February 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's right wrist disability.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in May 2014.  A transcript of this hearing is associated with the electronic file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran contends that his right wrist is more severely disabling than currently evaluated.  He testified at his May 2014 hearing that he was scheduled to undergo surgery for the right wrist disorder, and he has since submitted some records pertaining to this surgery, shown to have taken place on May 22, 2014.  He last had the right wrist examined by VA in September 2011, well prior to this surgery.  Given the evidence of worsening symptoms, the Board finds that a remand is necessary in order to obtain a VA examination to assess the current severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

Additionally the fact that the Veteran underwent surgery on his right wrist in May 2014 raises the question of possible entitlement to a temporary total rating under 38 C.F.R. § 4.30.  However it is unclear from the available evidence, currently limited to a few May 2014 surgery records, as to whether the Veteran required a period of convalescence following this surgery that meets the criteria for a temporary total rating.  

Finally, the Veteran testified at the Board hearing that he no longer works, at least in part due to his service-connected disabilities, and is receiving disability benefits from the Social Security Administration (SSA).  Such records are not currently associated with the paper or electronic record.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board finds that the issue has been reasonably raised by the record.  On remand, the Veteran should be provided with notice of how to substantiate a claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Send a Veterans Claims Assistance Act of 2000 (VCAA) notice letter to the Veteran.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to TDIU.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  The Veteran should also be asked to complete an application for TDIU, which should include information about his educational and occupational training and experience.
 
2.  Obtain the Veteran's complete SSA file, including any pertinent claim for disability benefits, the SSA decision, any List of Exhibits associated with the decision, and copies of all the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.  The AOJ must ensure that if the Social Security records are received by DVD, that they are either printed for inclusion in the claims file or associated with the VA electronic folder so they are readily reviewable by the VA examiner.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3.  The AOJ should also contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  These should include any records of treatment to the right wrist following the May 2014 surgery, particularly any that may show the need for convalescence following such surgery.  

4.  Thereafter, schedule the Veteran for a VA orthopedic examination in order to determine the current severity of his right wrist.  The claims file/electronic record must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

The VA examiner should be asked to conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses, including those due to flare-ups to additional loss of motion (beyond what is shown clinically).  The examiner should state whether there is any ankylosis, either favorable or unfavorable, of the Veteran's right wrist. 

The examiner must also identify any associated neurological or muscle abnormalities that may be associated with the service-connected residuals of right wrist fracture, to include any post-surgical manifestations that may be present.  If any such abnormalities are present, the nerves and/or muscle groups affected or seemingly affected should be identified and the severity of each neurological or muscle group deficit must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature.. 

The examiner should also state whether the Veteran's right wrist disability (to include any associated neurological or muscle disabilities that may be present) precludes him from obtaining and maintaining substantially gainful employment, given his occupational background and education.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

5.  Following any additional development deemed necessary, the AOJ should review the claims file and adjudicate the Veteran's claim for increased evaluation of his right wrist disability.  Adjudication should include consideration of the question of whether the wrist disorder renders the Veteran unable to obtain or maintain substantially gainful employment, to include consideration of the appropriateness of assigning an extraschedular evaluation under 38 C.F.R. § 3.321 or 4.16(b) in adjudicating the rating claim.  Additionally, adjudication should include consideration as to whether there is entitlement to a temporary total rating under 38 C.F.R. § 4.30.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

